FAHY, Circuit Judge
(concurs in the result).
I agree that Section 19(b) of the Natural Gas Act does not authorize this court to review evidentiary rulings of the Commission in an interlocutory manner independent of the provisions of that section governing the jurisdiction of this court. Cf. Pan American Petroleum Corp. v. Federal Power Commission et al., 116 U.S.App.D.C. 249, 322 F.2d 999 (1963). I do not read Consolidated Edison Co. v. N.L.R.B., 305 U.S. 197, 59 S.Ct. *229206, 83 L.Ed. 126 (1938), decided under the provisions governing review of orders of the Labor Board, as in any manner inconsistent with this position.